Mr. JUSTICE TRAPP, dissenting: I dissent for the reason that a statute requiring a passenger on a motorcycle to wear goggles is unconstitutional within the rule of People v. Fries, 42 Ill.2d 446, 250 N.E.2d 149. Language in Fries correlates the safety of the public to the impairment of the vision of the cycle operator and is directed to reasonably apparent facts. As to a passenger on a motorcycle, such relationships of facts to public safety is not reasonably apparent. The statutory requirement would be applicable to a passenger riding in a motorcycle sidecar, although the latter would have no access to the driving of the cycle. Common observation discloses that a passenger riding in a tandem position has his face behind the head or the shoulders of the operator, or the passengers face is turned to the side. Tire possibility of particles flying into the eyes of a passenger in such position seems to be remote and the relationship of such hazard to the safety of the public is notably obscure.